Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 7/27/2022.
Claims 1, 4-7, 10-22 are pending.  
The following rejections are newly applied (35 USC 103 with a newly added reference) with response to arguments following. 
This action is final.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4-7, 10-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bcac et al. (US Patent Application Publication 2014/0242079 August 28, 2014) in view of Albani et al. (US Patent Application Publication 2002/0122818 Sept 5, 2022) and Molldrem (US Patent Application 2008/0064631 March 13, 2008).
With regard to claim 1,   Bacac et al teaches  method of identifying a target antigen recognized by a tcell population (abstract).  Bacac et al teaches that the method comprises contacting a population of Tcells with APCs that express a preselected product (para 350-356).  Bcac et al teaches separation using propidium iodine (para 355).  Although Bacac et al. does not specifically teach separating the labeled from the nonactivated, it would be obvious that there is this separation as the separation exclude dead cells which encompasses nonactivated (para 355).  Bacac et al. teaches purification and identification by FACS (para 355) however, Bacac et al. teaches not sequencing to identify, MHC bound to antigen and cognate Tcells.   
With regard to claim 4, Bacac et al. teaches a method of measuring a level of cell antigen binding moiety to a cell surface antigen (para 223). 
With regard to claim 5, Bacac et al teaches using FACS (para 355).
With regard to claim 6, Bacac et al. teaches use of bispecific cytokine capture agents (para 196).
With regard to claim 7, Bacac et al teaches a method in which the cytokine is il-2 and IFNgamma and IL04, IL-10 (para 51-55).  
With regard to claim 10, Bacac et al. teaches expression of Bcell activation (para 94).
With regard to claim 11, Bacac et al. teaches a method of using tumor cells or virus infected cells (para 73).
With regard to claims 12-13, Bacac et al teaches that the antigen can be virus associated (para 73).
With regard to claims 15-16, Bacac et al. teaches use of an antigenic determinant such as an epitope (para 73).
With regard to claim 17, Bacac et al. teaches that the t cells were human (para 64).  
With regard to claim 18, the tcell population can be in vivo or in vitro (para 101 and 282).  
With regard to claim 20, Bacac et al. teaches determining the amount of the activating antigens  to non-activating (para 359).
With regard to claims 21-22, Bacac et al. teaches use of blood from healthy patients (para 300 and 342).
Bacac et al. teaches purification and identification by FACS (para 355) however, Bacac et al. teaches not sequencing to identify MHC bound to antigen and cognate Tcells.     
With regard to claim 1 and 19, Albani et al.  et al. teaches that one can sequence FACS sorted cells in order to determine the nucleic acid sequence (para 343).  Furthermore Albani et al. teaches that this FACS can be used in methods in which there is a specific T cell with an antigen MHC complex (para 35).  
With regard to claim 14, Albani et al. teaches use of EBV cell lines (para 387).
With regard to claim 1 and 19, Molldrem teaches a method of MHC bound to an antigen and cognate T cells (paras 45, 51, and 217). 
Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Bacac et al. to further takes the samples from the FACS assay and sequence to determine the nucleotide acid sequence as taught by Albani et al..  The ordinary artisan would be motivated to perform sequencing in order to identify the sequence of the target that is isolated from the population.  The method of sequencing targets from samples is a known and routine method of determining the structure of the nucleic acids isolated from a sample. Furthermore it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Bacac et al. to use MHC bound to an antigen and cognate T cells as taught by Molldrem (paras 45, 51, and 217).   The ordinary artisan would be motivated to use these in the method of Bacac et al. because Moldrem teaches that the binding of the cognate MHC antigen complex causes the activated to be detectable (para 217). 

Response to Arguments
The reply traverses the rejection.  A summary of the arguments is set forth below with response to arguments following.  
The reply asserts that the combination does not teach a modified APC to express a preselected target antigen and present the target antigen bound to an MHC (p. 5).  The reply asserts that it would not been obvious to separate activated APCs away wherein the APCs are modified to express and present a preselected target antigen (p. 6).  The reply asserts that the references do not teach that APCs are separated away from non-activated APCSs and Tcells (p. 6).  
These arguetmsn have been reviewed but have not been found persuasive.  
It is noted that the rejection has been amended to include Moldrem et al.  Molldrem teaches a method of MHC bound to an antigen and cognate T cells (paras 45, 51, and 217). Therefore the use of these modified APC are known in the art and the expression detection is known.  Further, with regard to the activated versus the non-active APCs, as  Bcac et al teaches separation using propidium iodine (para 355).  Although Bacac et al. does not specifically teach separating the labeled from the nonactivated, it would be obvious that there is this separation as the separation exclude dead cells which encompasses nonactivated (para 355).   

CONCLUSION
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /KATHERINE D SALMON/ Primary Examiner, Art Unit 1634